district court decline to grant the relief requested.' Any such motion to
                           reinstate this appeal shall be filed within 60 days of the district court's
                           order declining to grant the requested relief.
                                       It is so ORDERED. 2




                                                                                              J.
                                                               Gibbons


                                                                               cup
                                                               Pickering



                           cc: Hon. Valorie J. Vega, District Judge
                                Law Offices of Michael F. Bohn, Ltd.
                                Wright, Finlay & Zak, LLP/Las Vegas
                                Eighth District Court Clerk




                                 'We note that any aggrieved party may file a notice of appeal from
                           any appealable order entered at the completion of the district court
                           proceedings. See NRAP 3A.

                                 2 Based  on our disposition of this matter, appellant's motion for an
                           extension of time to file the opening brief is denied as moot.


SUPREME COURT
        OF
     NEVADA
                                                                 2
(0) 1947A      (1
             (11   St774